Citation Nr: 1227582	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-05 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from September 1981 to October 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This case was previously before the Board in March 2011 and remanded for additional development.  In regard to the appellant's claim for entitlement to service connection for COPD, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the mandates of the March 2011 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has COPD that is related to service.  


CONCLUSION OF LAW

COPD was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for entitlement to service connection for COPD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in July 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant's Social Security Administration records have been associated with the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a March 2011 medical examination to obtain an opinion as to etiology of the appellant's COPD and/or asthma.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The Board finds that the March 2011 VA examination was completed in compliance with the March 2011 Board remand order.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

III.  Analysis

The appellant contends that he is entitled to service connection for COPD.  For the reasons that follow, the Board concludes that service connection is not warranted.

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A March 2011 VA examination report indicates that the appellant has a diagnosis of COPD.  Thus, the appellant has a current disability, satisfying the first element of a service connection claim.

A February 1981 entrance medical examination report notes that the appellant's sinuses, lungs and chest were normal.  A February 1981 report of medical history for entrance into service reflects that the appellant reported a history of asthma and shortness of breath as an infant, none since age 11.  

The appellant's service treatment records reflect that he received treatment for breathing problems in service.  An April 1983 service treatment record indicates that the appellant had wheezing throughout his lungs and sinus drainage.  He was diagnosed with probable allergic rhinitis and bronchitis.  Another April 1983 service treatment record reflects that the appellant had diffuse wheezing throughout his lungs.  He was assessed with bronchospasm.  A May 1983 service treatment record noted that the appellant was diagnosed with asthma and allergic rhinitis.  Another May 1983 service treatment record reflects that the appellant reported a sharp pain in the chest that is worse when he lifts his right arm or coughs.  The appellant was diagnosed with Tietze syndrome.  A September 1983 separation examination report reflects that the appellant had been treated for chronic sinus trouble since March 1982 with Sudafed and Actifed.  The record noted that the appellant had had problems with frequent and chronic colds since March 1982.  The report stated that the appellant had been seen by doctors that year for chest pains, diagnosed as viral inflammation.

In his February 2009 substantive appeal, the appellant claimed that symptoms of COPD would come and go at the time of his discharge from service.  The appellant is competent to report chronic symptoms capable of lay observation, such as breathing problems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

A July 2000 private medical examination report reflects that the appellant reported having asthma, but on examination, his lungs were within normal limits.  He reported smoking 1 pack of cigarettes a day for 20 years.  

A January 2002 private treatment record noted that on physical examination, the appellant's lungs were clear to auscultation.

The appellant's Social Security Administration records indicate that the appellant applied for Social Security Administration benefits due to his COPD.  A February 2006 Saline Memorial Hospital record indicates that the appellant presented to the emergency room with shortness of breath.  He had bronchitis and cough with sputum production.  He was a long term smoker.  A chest X-ray revealed hyperexpanded lungs, otherwise, negative.  The impression was acute asthma.  Another February 2006 Saline Memorial Hospital record noted that the appellant had a past medical history of COPD.  

A June 2006 private treatment record noted that the appellant had chronic COPD and had a bout in February 2006.  

An August 2007 private treatment record reflects that the appellant had a diagnosis of COPD and that the appellant smoked.  The physician found there was a severe obstructive lung defect.  Another August 2007 private treatment record indicated the appellant had significant COPD and emphysema.   

A March 2008 private treatment record noted that the appellant had a history of chronic COPD.  A chest X-ray report indicates that the appellant had severe COPD with associated activity intolerance and epigastric pressure from hyperinflation.  It was also noted that the appellant was a smoker.  

An April 2008 private treatment record indicates that the appellant had smoked for 30 years since age 16.  He was diagnosed with severe COPD 2 years ago and had been on Spiriva and Albuterol.  The assessment was extremely severe COPD.

The appellant was evaluated at a VA examination in March 2011.  The appellant stated that he had episodic flare-ups with asthma in service and over the years.  He stated that he usually had about 4 flare-ups annually and he developed some wheezing and cough.  He stated that his lung condition worsened in 2007.  He was diagnosed with emphysema at that time.  He acknowledged at 30 year history of smoking 2 pack of cigarettes daily.  He stopped smoking at that time.  On physical examination, the appellant's lungs had diminished breath sounds without wheezing.  A chest X-ray and pulmonary function testing was consistent with COPD.  The impression was COPD.  

The March 2011 VA examiner opined that it was not as likely as not that the appellant's COPD was related to service.  The VA examiner stated that the appellant's COPD was from his long smoking history.  The VA examiner noted that the appellant acknowledged smoking in his teens until exacerbation a few years back in 2007, at which time he stopped smoking.  The isolated cold and respiratory infections in the military would not have caused his COPD, and therefore it was not related to complaints in the service.  His exit exam was negative for shortness of breath or chronic cough, and the VA examiner noted this would be clinical evidence against having COPD at that time.  The VA examiner noted that these symptoms would be consistent with COPD and he did not have them at the time of exit, which was evidence against the appellant having had COPD while in the military.  The VA examiner also noted that it usually takes several years of smoking to eventually cause lung destruction.  This would correlate with his records in that most of his lung complaints started in 2006 to present date, at which time he was diagnosed with the condition.  The Board finds the March 2011 VA examination report to be highly probative as the VA examiner reviewed the claims file, examined the appellant and provided a thorough rationale for his opinion.

The appellant contends that his COPD is related to service.  Although a lay person may be competent to report the etiology of a disability, COPD is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of a disorder which is typically confirmed by X-rays and pulmonary function testing, the Board finds that the probative value of any such opinion is outweighed by that of the March 2011 VA examiner, who has education, training and experience in evaluating the etiology of COPD.  The VA examiner reviewed the appellant's claims folder and opined that it was not at least as likely as not that the appellant's COPD was related to service.  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  The Board has also considered whether there is a continuity of symptomatology since service which may warrant service connection, but finds that there is not.  The September 1983 separation medical examination report reflects that the appellant's lungs and chest were normal.  In a September 1983 report of medical history, the appellant reported having a history of nose trouble and asthma, but denied having shortness of breath, and a chronic cough.  The July 2000 private medical examination report notes that the appellant reported a history of asthma, but his lungs were within normal limits.  The record did not indicate the appellant had symptoms of COPD. As noted above, the April 2008 private treatment record indicated that the appellant was diagnosed with COPD two years ago, in 2006.  There is no record of the appellant having COPD prior to 2006, more than twenty years after service.  The Federal Circuit Court has determined that such a lengthy lapse of time between service and the initial manifestation of the condition at issue is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Because chronic COPD was not seen during service, service connection may not be established based on chronicity in service or continuity of symptomatology thereafter.  38 C.F.R. § 3.303; Savage, 10 Vet. App. at 495-498.  Although the appellant is competent to report symptoms of breathing problems, he is not competent to report that he has had symptoms of chronic COPD since service.  In his February 2009 substantive appeal, the appellant indicated that he had symptoms of asthma and bronchitis that would come and go.  As a result, the Board finds that the appellant's assertion of continuity of symptoms of chronic COPD is inconsistent with the evidence of record and less than credible.

In addition, the Board notes that although the March 2011 VA examiner indicated that the appellant's COPD was due to smoking, the appellant may not be service connected for a disability attributable to his use of tobacco during service.  The appellant filed his claim for service connection in 2008.  Pursuant to 38 C.F.R. § 3.300, service connection will not be considered for injury or disease attributable to a veteran's use of tobacco during service for claims received by VA after June 9, 1998.  The Board also notes that COPD is not a chronic disability which may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from active duty and there is no evidence it was manifest to a compensable degree within one year of separation from active duty.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board finds that the evidence of record is against the appellant's claim for entitlement to service connection for COPD.  Although the appellant has a current diagnosis of COPD and has asserted that it is related to service, the March 2011 VA examiner found that it was not at least as likely as not that the appellant's COPD was related to service.  As discussed above, the Board finds the March 2011 VA examiner's opinion to be more probative than the appellant's assertion as the VA examiner has education and training in diagnosing the etiology of COPD and provided a rationale for his opinion.  The appellant was first diagnosed with COPD more than twenty years after separation from service.  The Board finds the appellant's statements asserting continuity of symptoms of chronic COPD to be less than credible.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for COPD is denied.


REMAND

In the March 2011 remand, the Board requested that the appellant be provided with a VA examination to determine the etiology of his asthma.  The March 2011 VA examiner evaluated the appellant and provided opinions as to whether the appellant's asthma preexisted service and whether it was aggravated by service.  The VA examiner opined that it was clear and unmistakable that the appellant's asthma preexisted before service.  The VA examiner provided a thorough rationale for the opinion.  

The VA examiner further opined that there was clear and unmistakable evidence that his asthma was not aggravated by service.  The VA examiner stated that the exit examination showed a normal examination and history of asthma.  In the rationale for the opinion, the VA examiner stated that the record did not show any evidence that the appellant had ongoing problems with his asthma following exit from the military as first complaints with his lungs were noted in 2006.  The VA examiner noted that for aggravation to have occurred, he would expect that the appellant would have required clinic visits on a more frequent basis.  The VA examiner noted twice in the rationale that there was no evidence that the appellant had ongoing problems with asthma following exit from the military until problems with his lungs in 2006.  

As noted by the Board in the March 2011 remand, the July 2000 private medical examination report reflects that the appellant noted having had asthma and stated that he took over-the-counter asthma medication.  Thus, the July 2000 private medical examination report indicates that the appellant did have ongoing problems with asthma in 2000, not 2006 as noted by the VA examiner.  Moreover, the appellant told the VA examiner that he continued to have episodic flare-ups with his asthma over the years.  He stated that he would have about 4 flare-ups annually and he developed some wheezing and cough.  He stated that he could go to walk-in clinics and be given rescue inhalers, which cleared the condition.  He also stated that he used over-the-counter Primatene Mist, which helped.  The appellant is competent to report symptoms of continuing flare-ups.  His statements are also consistent with the July 2000 private medical examination report.  As his statements are consistent with the evidence of record, the Board finds them to be credible.  As the VA examiner's rationale was based, in part, on an inaccurate statement, the March 2011 opinion is inadequate in regard to whether it was clear and unmistakable that the appellant's asthma was not aggravated by service.  Consequently, the claim must be remanded for another VA opinion.

Accordingly, the case is REMANDED for the following action:

1. Request a VA opinion as to whether there is clear and unmistakable evidence that the appellant's asthma was not aggravated beyond its natural progression by service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

The VA examiner should consider the appellant's competent and credible statements that he had flare-ups of asthma following service and the July 2000 private medical examination report indicating he took over-the-counter medication for asthma.  

If the VA examiner determines that an additional examination of the appellant is necessary, such should be accomplished.

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for asthma.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


